UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission file number 000-52336 GW ONE, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 56-2594326 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 268 Bush Street, #2608, San Francisco, California (Address of principal executive offices)(Zip Code) (415) 812-4318 Issuer’s telephone number, including area code: Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the small business issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesýNoo. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesýNoo. State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Number of Shares Outstanding Common Stock, $0.0001 par value 150,000 shares of common stock asNovember 13, 2007 Transitional Small Business Disclosure Format (Check one): YesoNoý. GW ONE, INC. (A Development Stage Company) TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: 3 Unaudited Balance Sheet as ofSeptember 30, 2007 3 Unaudited Statement of Operations for the Three-month and Nine-Month Periods Ended September 30, 2007 and 2006, and for the Period From May 4, 2006 (Inception) Through September 30, 2007 4 Unaudited Statements of Cash Flows for the Nine-month Periods Ended September 30, 2007 and 2006, and for the Period From May 4, 2006(Inception) Through September 30, 2007 5 Notes to Unaudited Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operations 8 Item 3. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 2 PART IFINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: GW ONE, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 773 Total Assets $ 773 LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 4,685 Shareholder’s loan 18,485 Total Liabilities 23,170 STOCKHOLDER’S EQUITY (DEFICIT) Common stock, $.0001, par value 20,000,000 shares authorized 150,000 shares issued and outstanding 15 Additional paid in capital 14,985 Deficit accumulated during development stage (37,397 ) Total Stockholder’s Equity (Deficit) (22,397 ) Total Liabilities and Stockholder’s Equity $ 773 The accompanying notes are an integral part of these financial statements. 3 GW ONE, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Period from May 4, 2006 For the three For the three For the nine For the nine (Date of months ended months ended months ended months ended Inception) to September 30, September 30, September 30, September 30, September 30, 2007 2006 2007 2006 2007 REVENUE $ - $ - $ - $ - $ - GENERAL AND ADMINISTRATIVE EXPENSES Professional fees 4,027 14,579 13,293 14,579 33,133 Travel 500 500 500 Other operating expenses 150 66 150 66 3,217 Total General and Administrative Expenses 4,177 15,145 13,443 15,145 36,850 LOSS BEFORE PROVISION FOR INCOME TAXES (4,177 ) (15,145 ) (13,443 ) (15,145 ) (36,850 ) PROVISION FOR INCOME TAXES - - 547 - 547 NET LOSS $ (4,177 ) $ (15,145 ) $ (13,990 ) $ (15,145 ) $ (37,397 ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ (0.03 ) $ (0.10 ) $ (0.09 ) $ (0.10 ) $ (0.25 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, BASIC AND DILUTED 150,000 150,000 150,000 150,000 150,000 The accompanying notes are an integral part of these financial statements. 4 GW ONE, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Period from May 4, 2006 For the nine For the nine (Date of months ended months ended Inception) to September 30, September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (13,990 ) $ (15,145 ) $ (37,397 ) Adjustment to reconcile net loss to net cash used in operating activities: Changes in assets and liabilities: Prepaid expenses - - - Accounts payable and accrued expenses (4,126 ) 2,079 4,685 Total Adjustments (4,126 ) 2,079 4,685 Net Cash Used In Operating Activities (18,116 ) (13,066 ) (32,712 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - 15,000 15,000 Proceeds from shareholder’s loan 4,985 - 18,485 Net Cash Provided By Financing Activities 4,985 15,000 33,485 NET INCEASE (DECREASE) IN CASH AND CASH EQUIVALENTS (13,131 ) 1,934 773 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 13,904 - - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 773 $ 1,934 $ 773 SUPPLEMENTARY INFORMATION Income taxes paid $ 547 $ - $ 547 Interest paid - - - The accompanying notes are an integral part of these financial statements. 5 GW ONE, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS The Company was incorporated in the state of Delaware on May 4, 2006, for the purpose of seeking investment opportunities in the People’s Republic of China (‘PRC”). BASIS OF PRESENTATION The Company is currently a development stage enterprise reporting under the provisions of Statements on Financial Accounting Standards (“SFAS”) No. 7. Those standards require the Company to disclose activity since the date of inception. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ACCOUNTING BASIS The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with generally accepted accounting principles in the United States. CASH AND CASH EQUIVALENTS In accordance with Statement of Financial Accounting Standards No. 95, “Statement of Cash Flows”, the Company considers all highly liquid debt instruments with a maturity of three months or less when purchased to be cash equivalents. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts of financial instruments, including cash, accounts payable and accrued expenses, approximate fair value due to the short term nature of these items. EARNINGS PER SHARE The basic earnings (loss) per share are calculated by dividing the Company’s net income (loss) available to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share are calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. Diluted weighted average number of shares outstanding is the basic weighted average number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. The Company has not issued any options, warrants or similar securities since inception. DEFERRED INCOME TAXES The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109 (“SFAS 109”) which requires that deferred tax assets and liabilities be recognized for future tax consequences attributable to differences between financial statement carrying amounts of existing assets and liabilities and their respective tax bases.In Addition, SFAS 109 requires recognition of future tax benefits, such as carryforwards, to the extent that realization of such benefits is more likely than not and that a valuation allowance be provided when it is more likely than not that some portion of the deferred tax asset will not be realized. 6 GW ONE, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. NOTE 3 – GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not established any source of revenue to cover its operating costs.If the Company is unable to obtain revenue producing contracts or financing, or if the revenue or financing it does obtain is insufficient to cover any operating losses it may incur, it may substantially curtail or terminate its operations or seek other business opportunities through strategic alliances, acquisitions or other arrangements that may dilute the interests of existing stockholders. NOTE 4 – SHAREHOLDER’S LOAN At December 28, 2006 the Company’s shareholder advanced $13,500 to the Company.On July 12, 2007 the Company’s shareholder advanced $4,985 to the Company. These loans are represented by a demand note, unsecured and non-interest bearing. NOTE 5 – STOCKHOLDER’S EQUITY The Company is authorized to issue 20,000,000 shares of common stock with a par value of $.0001. For the period ended September 30, 2007 the Company had a total of 150,000 shares outstanding in excess of the stated par value. The Company is authorized to issue 5,000,000 shares of preferred stock. As of September 30, 2007, the Company has not issued any shares of its preferred stock. NOTE 6 – SUBSEQUENT EVENT No subsequent event. 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS CAUTIONARY STATEMENTS: This Quarterly Report on Form 10-QSB contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. We intend that such forward-looking statements be subject to the safe harbors created by such statutes. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties. Accordingly, to the extent that this Quarterly Report contains forward-looking statements regarding the financial condition, operating results, business prospects or any other aspect of the Company, please be advised that ouractual financial condition, operating results and business performance may differ materially from that projected or estimated by us in forward-looking statements.The inclusion of forward looking statements in this Quarterly Report should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. PLAN OF OPERATIONS: We were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next twelve (12) months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. We are primarily searching for a potential candidate in the People’s Republic of China. However, we will not restrict our potential candidate target companies to any specific business, industry or geographic location and, thus, may acquire any type of business. We do not currently engage in any business activities that provide cash flow. The costs of investigating and analyzing business combinations for the next twelve (12) months and beyond such time will be paid with money currently on hand as a result of our initial capitalization. During the next twelve (12) months we anticipate incurring costs related to: (i)filing of Exchange Act reports, and (ii)costs relating to consummating an acquisition. We believe we will be able to meet these costs through use of funds currently on hand, through deferral of fees by certain service providers and additional amounts, as necessary, to be loaned to or invested in us by our sole stockholder, management or other investors. We may consider a business which has recently commenced operations, is a developing company in need of additional funds for expansion into new products or markets, is seeking to develop a new product or service, or is an established business which may be experiencing financial or operating difficulties and is in need of additional capital. In the alternative, a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital, but which desires to establish a public trading market for its shares, while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. Our sole officer and director has not had any preliminary contact or discussions with any representative of any other entity regarding a business combination with us. Any target business that is selected may be a financially unstable company or an entity in its early stages of development or growth, including entities without established records of sales or earnings. In that event, we will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. In addition, we may effect a business combination with an entity in an industry characterized by a high level of risk, and, although our management will endeavor to evaluate the risks inherent in a particular target business, there can be no assurance that we will properly ascertain or assess all significant risks. 8 Our management anticipates that it will likely be able to effect only one (1) business combination, due primarily to our limited financing, and the dilution of interest for present and prospective stockholders, which is likely to occur as a result of our management’s plan to offer a controlling interest to a target business in order to achieve a tax-free reorganization. This lack of diversification should be considered a substantial risk in investing in us, because it will not permit us to offset potential losses from one venture against gains from another. We anticipate that the selection of a business combination will be complex and extremely risky. Because of general economic conditions, rapid technological advances being made in some industries and shortages of available capital, our management believes that there are numerous firms seeking even the limited additional capital that we will have and/or the perceived benefits of becoming a publicly traded corporation. Such perceived benefits of becoming a publicly traded corporation include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of stock. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Results of Operation We did not have any operating income from inception (May 4, 2006) through September 30, 2007, and recognized a net loss of $33,219.Expenses from inception were comprised of costs mainly associated with legal, accounting and other operating expenses. Liquidity and Capital Resources At September 30, 2007 had approximately $773 in cash and no other capital resources.We must rely upon the issuance of common stock and additional capital contributions or loans from our sole stockholder to fund administrative expenses pending acquisition of an operating company.As of September 30, 2007, our stockholder had loaned to us a total of $18,485. ITEM 3. CONTROLS AND PROCEDURES The Company’s principal executive officer and chief financial officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(c) and 15d-15(e) under of the Securities Exchange Act of 1934, as amended).Based on his most recent evaluation, he has concluded that the Company’s disclosure controls and procedures were effective as of September 30, 2007.There have been no significant changes in the Company’s internal control over financial reporting during the quarter ended September 30, 2007 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 9 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. None. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. ITEM 5. OTHER INFORMATION. None. ITEM 6. EXHIBITS. Exhibits: 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GW ONE, INC. Date: November 13, 2007 By: /s/Jianwen Sun Jianwen Sun Principal Executive Officer and Chief Financial Officer (signed both as an Officer duly authorized to sign on behalf of the Registrant and Principal Financial Officer and Chief Accounting Officer)
